Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	LeMasson (US 2005/0116396) shows a support device for storing or transporting single sheets or stacks of a packaging material. The device includes a multitude of slats arranged on a basic component in an upright position and spaced from each other in a generally parallel manner such that respective side contour contact sections of the slats form a substantially flat support surface configured to support the single sheets or stacks.  The slats lack the two connection tongues arranged on opposite ends of the slat that engage corresponding connection slots provided on the basic component and the two types of slots provided on the basic component in which a first type of slots is arranged closer to a basic surface of the basic component than a second type of slots as required by the independent claim.  
 	Lanz et al. (US 11,103,967) also shows a support device for storing or transporting single sheets or stacks of a packaging material. The device includes a multitude of slats arranged on a basic component in an upright position and spaced from each other in a generally parallel manner such that respective side contour contact sections of the slats form a substantially flat support surface configured to support the single sheets or stacks.  The slats have the two connection tongues arranged on opposite ends of the slat that engage corresponding connection slots provided on the basic component as required by the independent claim.  However, Lanz lacks the two types of slots provided on the .     
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651